SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

696
OP 12-02353
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JOSHUA R. GALLETTA, PETITIONER,

                    V                               MEMORANDUM AND ORDER

HON. JOHN H. CRANDALL, COUNTY AND SURROGATE COURT
JUDGE, RESPONDENT.


TODD D. BENNETT, HERKIMER, FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b] [1]) to annul the determination of
respondent. The determination denied petitioner’s pistol permit
application.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: In this original CPLR article 78 proceeding (see
CPLR 506 [b] [1]), petitioner contends that the determination denying
his application for a pistol permit is arbitrary and capricious. We
reject that contention. “ ‘The State has a substantial and legitimate
interest and[,] indeed, a grave responsibility, in insuring the safety
of the general public from individuals who, by their conduct, have
shown themselves to be lacking the essential temperament or character
which should be present in one entrusted with a dangerous
instrument’ ” (Matter of Dorsey v Teresi, 26 AD3d 635, 636; see Matter
of Peterson v Kavanagh, 21 AD3d 617, 617–618). “Respondent is vested
with broad discretion in making the determination to grant or deny a
pistol permit to an individual and may do so for any good cause”
(Dorsey, 26 AD3d at 636 [internal quotation marks omitted]; see Matter
of Papineau v Martusewicz, 35 AD3d 1214, 1214; Matter of DiMonda v
Bristol, 219 AD2d 830, 830).

     Here, there are several factors that militate in favor of
granting petitioner’s application, including the facts that he is
gainfully employed and served his country honorably in the Armed
Forces. Nevertheless, considering petitioner’s past unlawful
behavior, it cannot be said that County Court abused its discretion in
denying the application. We note that petitioner, in his written
statements submitted to the court in support of his application, did
                                 -2-                           696
                                                         OP 12-02353

not accept responsibility for his prior actions and, indeed, seemed to
suggest that he had done nothing wrong, despite the fact that he had
pleaded guilty to multiple offenses.




Entered:   June 28, 2013                       Frances E. Cafarell
                                               Clerk of the Court